IN THE
                         TENTH COURT OF APPEALS

                                No. 10-11-00286-CR

JUAN CARLOS ROBLES,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                          From the 54th District Court
                           McLennan County, Texas
                          Trial Court No. 2011-144-C2


                         MEMORANDUM OPINION


      Appellant Juan Carlos Robles has filed a motion to dismiss his appeal. See TEX.

R. APP. P. 42.2(a). We have not issued a decision in this appeal, and Robles personally

signed the motion. The motion is granted, and the appeal is dismissed.




                                              REX D. DAVIS
                                              Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed September 27, 2012
Do not publish
[CR25]




Robles v. State                                  Page 2